 

Exhibit 10.11.0


CORPORATE ALLOCATION AGREEMENT


THIS CORPORATE ALLOCATION AGREEMENT (this “Agreement”) is made as of September
19, 2009, by and among Wynn Macau, Limited, an exempt company with limited
liability under the laws of the Cayman Islands (the “Company”), and Wynn
Resorts, Limited, a Nevada corporation (“Resorts”), with reference to the
following:


WHEREAS, the Company has, through its subsidiary, Wynn Resorts (Macau), S.A.,
developed, operates and continues to construct portions of the Wynn Macau Casino
Resort (“Wynn Macau”), a hotel and casino resort with associated facilities in
Macau Special Administration Region, People’s Republic of China (“Macau”); and
the Company has directly or indirectly through affiliates and subsidiaries, is
considering the potential development, operation and construction of other hotel
and casino resort with associated facilities in other Macau locations and
possibly in jurisdictions outside of Macau, in the future (collectively, the
“Business”). For the avoidance of doubt, “Business” does not include the
development, operation or continued construction of Wynn Macau;


WHEREAS, the Company desires to engage Resorts to provide the corporate support
services for the Business and Resorts desires to accept such engagement and
provide such services, all upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Retention of Resorts. The Company hereby appoints Resorts to provide the
corporate support services described herein for the Business and Resorts hereby
agrees to provide the corporate support services described herein for the
Business, all in accordance with the terms and subject to the conditions
hereinafter set forth.
2.    Services to be Provided by Resorts.
(a)    Resorts shall make the personnel from its Corporate Executives, Corporate
Treasury, Corporate Legal, Public Relations, Information Systems, Corporate
Security & Governmental Affairs, Risk Management, Internal Audit, Financial
Accounting and Analysis, Corporate Tax and any departments that may be
established in the future (hereinafter collectively referred to as, the
“Corporate Departments”) available to the Company to provide customary corporate
support services with respect to the operation of the Business. Further, in
accordance with the terms and subject to the conditions hereof, Resorts agrees
to provide the following corporate support services (referred to herein after
collectively, together with any services necessary or incidental thereto,
“Services”) to the Company on an ongoing basis in connection with the ownership
and operation of the Business by the Company during the term of this Agreement:
i.
advice concerning the hiring, termination, performance and training of
personnel;

ii.
review, consultation and advice concerning personnel, operations, and other
management and operating policies and procedures;

iii.
recommendations on all necessary action to keep the operation of the Business in
compliance, in all material respects, with the conditions of all licenses
(including gaming licenses) and all applicable rules, regulations and orders of
any governmental authority having jurisdiction over the Business;

iv.
development of recommendations for, and negotiate the acquisition and
maintenance of, insurance coverage with respect to the Business;

v.
guidance on all marketing, sales promotions and advertising for the Business;


1



--------------------------------------------------------------------------------

 

vi.
assistance in the financial budgeting process and the implementation of
appropriate accounting, financial, administrative and managerial controls for
the Business;

vii.
assistance with refinancing and borrowing (and any other forms of capital
raising) and compliance with any covenants associated therewith;

viii.
assistance with income tax compliance and planning;

ix.
assistance with the preparation of the Company’s financial reports and
maintenance of books of accounts and other records reflecting the results of
operation of the Business (which at all times shall be maintained in a manner
prescribed by Resort in order to comply with the regulatory requirements imposed
on both Resorts and the Company);

x.
consultation with the Company with respect to the selection of attorneys,
consultants and accountants;

xi.
advice and consultation with the Company in connection with any and all aspects
of the Business and the day to day operation thereof; and

xii.
any other service performed by Resorts and requested by Company.

3.    Corporate Overhead Expense Allocation.
(a)    On or before the last business day of each month, Resorts will provide an
invoice to the Company representing one-twelfth of the estimated annual cost of
the Corporate Departments’ overhead expense allocation related to the provision
of the Services, plus any other costs associated therewith and the Company will
reimburse Resorts for such overhead expense and associated cost with the
provision of the Services within thirty (30) days after receipt of such invoice
(such costs as hereinafter referred to as, the “Corporate Support Services
Fee”).
(b)    The estimated annual overhead expense and costs associated with the
provision of the Services allocated to the Company will be the sum of each
Corporate Department’s annual budgeted executive personnel costs (such costs,
the “Departmental Executive Costs”) allocated to the Company plus the sum of
each Corporate Department’s annual budgeted other costs (such costs, the
“Departmental Residual Costs”) allocated to the Company. The Departmental
Executive Costs shall include all Corporate Department executive compensation,
including, without limitation, salaries, bonuses, any forms of deferred
compensation, vacation pay, fringe benefits and Statement of Financial
Accounting Standards 123-R costs for nonqualified stock options and restricted
stock. The annual allocation of the Departmental Executive’s Costs and the
Departmental Residual Costs allocated to the Company will be based on each
Corporate Department head’s annual estimate, made using commercially reasonable
judgment, of the time to be spent by the Corporate Department’s executives
providing the Services for the Company during the year (such allocation, the
“Executive’s Percentage”). In the event no estimate is provided, the Executive’s
Percentage for the immediately preceding year will be used. The Departmental
Executive Costs allocated to the Company will be the sum of the products
resulting from the multiplication of each Corporate Department’s Executive’s
Percentage and the applicable Departmental Executive Cost. The Departmental
Residual Costs allocated to the Company will be the sum of the products obtained
by multiplying each Corporate Department’s Departmental Residual Costs by the
ratio of its total Departmental Executive Costs allocated to the Company to its
total Departmental Executive Costs. Annually, the actual costs of the Corporate
Departments will be compared with the estimated costs of the Corporate
Departments used in determining the preliminary allocation for the year and any
under or over allocation shall be charged or returned to the Company by the last
day of February of the succeeding year, any variance between the estimated and
actual Executive’s Percentage will also be taken into account as part of this
annual reconciliation. To the extent that Resorts pays or incurs any obligation
for any expenses, costs, losses, liabilities or damages in connection with the
provision of Services, the Company, subject to the limitations set forth in
Sections 3(c), will pay or reimburse Resorts therefor, as well as for any

2



--------------------------------------------------------------------------------

 

reasonable out-of-pocket expenses incurred by Resorts in the performance of its
obligations under this Agreement.
(c)    The parties agree that (i) the Corporate Support Services Fee due and
payable as provided in this Section 3 shall not be paid at any time that such
payment is not then permitted under any credit agreement of the Company and (ii)
the Corporate Support Services Fee for any fiscal year cannot exceed fifty
percent (50%) of the aggregate corporate overhead administrative costs incurred
by Resorts during such fiscal year with respect to its management of all of its
direct and indirect subsidiaries. In the event any Corporate Support Services
Fee is unpaid, whether in whole or in part, as a consequence of the provisions
of this Section 3, Resorts nonetheless shall continue to perform hereunder and
any such unpaid amounts shall be accrued as a liability of the Company and shall
be payable as soon as such payment is permitted. The deferred portion of the
Corporate Support Services Fees will bear interest at the rate of ten percent
(10%) per annum, compounded annually, from the date otherwise due and payable
until the payment thereof.
(d)    Notwithstanding any termination of this Agreement, Resorts shall, subject
to the limitations set forth in this Section 3, remain entitled: (i) to receive
the Corporate Support Services Fee for the remaining portion of the semi-monthly
period in which such termination occurred (payable in the same manner and at the
same time as if Resorts were entitled to receive such fee with respect to the
entire monthly period); and (ii) to receive payment of any deferred Corporate
Support Services Fee at the time of such termination, and to the extent that
payment thereof is not then permitted under this Section 3, as soon as such
payment is permitted.
4.    Use of Aircraft and Related Assets. From time to time, Resorts may make
available to the Company and its employees use of the aircraft and related
assets owned by Resorts and its subsidiaries (other than the Company) (the
“Resorts’ Aircraft Assets”), and the Company may make available to Resorts and
its subsidiaries (other than the Company) and its employees use of the aircraft
and related assets owned or to be owned by the Company (the “Company’s Aircraft
Assets”) and, together with the Resorts Aircraft Assets, the (“Aircraft
Assets”). Resorts shall cause to be paid to the owner of any Company Aircraft
Assets used by Resorts, its subsidiaries (other than the Company) or any of
their employees, and the Company shall pay to the owner of any Resort Aircraft
Assets used by any of the Company or any of their employees, reasonable amounts
for the use thereof, as determined from time to time by Resorts and the Company
at the rate per hour for such aircraft then in effect and used by Las Vegas Jet,
LLC.
5.    Use of Company Employees. From time to time, the Company and its
subsidiaries may make available to Resorts, in connection with Resorts’
development of one or more projects other than the Business, the services of
certain employees of the Company or its subsidiaries, provided that (i) such
services do not materially interfere with such employee’s obligations to and
responsibilities with the Company or its subsidiaries, and (ii) Resorts pays, or
causes to be paid, to the Company and its subsidiaries compensation reasonably
satisfactory to the Company and its subsidiaries. Such compensation shall not be
less than the amount necessary to reimburse the Company’s costs of payroll and
benefits for such employees during the period when such services are being
rendered and shall include, without limitation, any out of pocket expenses
reasonably incurred by the Company or its subsidiaries or any of their employees
in connection with the provision of such services.
6.    Term of Agreement.
(a)    The term of this Agreement shall continue until December 31, 2017 unless
earlier terminated pursuant to the terms of this Agreement.
(b)    Unless earlier terminated pursuant to the terms of this Agreement, upon
the expiry of the term provided in Section 6(a), or any extension of the term
pursuant to this Section 6(b) (subject to compliance by the Company, Resorts and
their respective affiliates with any requirements under applicable rules and
regulations of relevant regulatory bodies, including but not limited to stock
exchanges and securities commissions), this Agreement shall be automatically
renewed for a term of three years (or for such other period as may be permitted
under the applicable rules and regulations of relevant regulatory bodies,
including but not limited to stock exchanges and securities commissions).

3



--------------------------------------------------------------------------------

 

(c)    Notwithstanding Sections 6(a) and 6(b), this Agreement may be terminated
as follows: (a) by the mutual written consent of the Company and Resorts, (b) by
the Company upon 60 days prior written notice to Resorts, or by Resorts upon 60
days prior written notice to the Company, in either case for any reason or no
reason at all, or (c) by Resorts immediately upon written notice to the Company
following the occurrence of any default by the Company under any promissory
note, indenture, loan agreement or other instrument or evidence of indebtedness.
Notwithstanding any other provision of this Agreement, the provisions of Section
7 shall survive any termination of this Agreement.
7.    Liability. The Company shall bear any and all expenses, liabilities,
losses or damages resulting from the operation of the Business, and Resorts and
its officers, directors, shareholders and employees shall not, under any
circumstances, be held liable therefor, except that Resorts shall be liable for
any loss or damage which results from its own gross negligence or willful
misconduct. Neither Resorts nor any of its officers, directors, shareholders or
employees shall be held to have incurred any liability to the Company, the
Business or any third party by virtue of any action not constituting gross
negligence or willful misconduct taken in good faith by it in the discharge of
its duties hereunder, and the Company agrees to indemnify Resorts and its
shareholders, directors, officers and employees, and hold each of them harmless
from and against any and all claims that may be made against any of them in
respect of the foregoing (excluding claims arising out of gross negligence or
willful misconduct), including, but not limited to, attorneys’ fees and
expenses.
8.    Miscellaneous
(a)    Nonassignability of Agreement. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, whether by operation of law or
otherwise, by either party hereto without the prior written consent of the other
party hereto (which consent may be withheld in the sole discretion of the party
whose consent is required), and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided,
however, that (i) the provisions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the Company and Resorts and their
respective successors and permitted assigns and (ii) the rights of the Company
under this Agreement may be collaterally assigned to secure the obligations of
the Company any of its credit facilities, whether in existence now or in the
future.
(b)    Further Assurances. Subject to the provisions hereof, each of the parties
hereto shall execute, acknowledge and deliver such other documents, and take
such further actions, as may be reasonably required in order to effectuate the
purposes of this Agreement, to comply with all applicable laws, regulations,
orders and decrees, to obtain all required consents and approvals and to make
all required filings with any governmental agency, other regulatory or
administrative agency, commission or similar authority.
(c)    Waivers. No failure or delay on the part of Resorts or the Company in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, or any abandonment or
discontinuance of steps to enforce such a right, preclude any other or further
exercise thereof or the exercise of any other right. No waiver of any provision
of this Agreement nor any consent to any departure by Resorts or the Company
therefrom shall in any event be effective unless the same shall be in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it has been given.
(d)     Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and supersedes all
previous agreements, negotiations, memoranda and understandings, whether written
or oral, respecting the subject matter hereof.
(e)    Amendments. This Agreement may be amended only by an agreement in writing
executed by each of the parties hereto, but no such amendment shall become
effective if the same is prohibited by any credit agreement to which Resorts or
the Company is a party.
(f)    Notices. Any and all notices and demands required or desired to be given
hereunder shall be in writing and shall be validly given or made if served
personally, delivered by facsimile, by a nationally recognized overnight courier
service, or delivered by certified or registered, postage prepaid, return
receipt requested mail, to the following addresses:

4



--------------------------------------------------------------------------------

 

If to the Company:
Wynn Macau, Limited

Rua Cidade de Sintra, NAPE,
Macau SAR
Fax Number: (853) 8986 5500
Attention: Mr. Jason M. Schall


If to Resorts:
Wynn Resorts, Limited

3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
United States
Fax No.: (702) 770 8867
Attention: Ms. Kim Sinatra


in each case, with a copy to:
Wynn Resorts, Limited

3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Fax No.: (702) 770 8867
Attention: General Counsel


and shall become effective upon receipt. Any party hereto may change its address
for the purpose of receiving notices by providing written notice to the other
party hereto.
(g)    Governing Law. The laws of the State of Nevada applicable to contracts
made in that state, without giving effect to its conflict of laws rules, shall
govern the validity, construction, performance and effect of this Agreement.
(h)    Invalidity. If any term, provision, covenant or condition of this
Agreement, or any application thereof, should be held by a court of competent
jurisdiction or an arbitrator to be invalid, void or unenforceable, then that
provision shall be deemed severable and all provisions, covenants, and
conditions of this Agreement, and all applications thereof, not held invalid,
void or unenforceable shall continue in full force and effect and shall in no
way be affected, impaired or invalidated thereby.
(i)    Headings. The headings in this Agreement are included for purposes of
reference only, do not constitute a part of this Agreement, and shall not be
deemed to limit, characterize or in any way affect any term or provision of this
Agreement.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same instrument.
(k)    Negotiated Agreement. This is a negotiated agreement. All parties have
participated in its preparation. In the event of any dispute regarding its
interpretation, it shall not be construed for or against any party based upon
the grounds that this Agreement was prepared by any one of the parties hereto.





5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






For and on behalf of    )
WYNN RESORTS, LIMITED    )
in the presence of:    )    


/s/ Matthew Maddox
Matthew Maddox
General Authorized Signatory



        
/s/ Edwina Wing Lam Ip
Name of Witness: Edwina Wing Lam Ip
 



/s/ Jason M. Schall
Jason M. Schall
General Authorized Signatory









--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






For and on behalf of    )
WYNN MACAU, LIMITED    )
in the presence of:    )
        
/s/ Jason M. Schall
Jason M. Schall
Authorized Signatory
Senior Vice President - Legal



        
/s/ Edwina Wing Lam Ip
Name of Witness: Edwina Wing Lam Ip
 





